Floyd and Helen \




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2014

                                      No. 04-14-00777-CV

                                        Cynthia BAEZA,
                                           Appellant

                                                v.

                                    Floyd and Helen ZAHN,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-07-0622-CVA
                         Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
         Appellant seeks to appeal a summary judgment order signed on October 1, 2014.
Appellees have filed an objection to appellant’s notice of appeal stating that the summary
judgment order is interlocutory because it does not dispose of appellees’ pending counterclaims,
and there is no severance order. Appellees attached a copy of their counterclaim petition filed in
the trial court. A summary judgment that does not dispose of all parties and causes of action is
not final and appealable. See City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988);
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001).

       It is therefore ORDERED that appellant show cause in writing within fifteen (15) days
from the date of this order why this appeal should not be dismissed for lack of jurisdiction.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court